Citation Nr: 1120169	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  99-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for degenerative joint disease in the bilateral ankles.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from March 1989 to June 1992, to include duty in the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The case has been most recently remanded in June 2009 for evidentiary development.  Previous remands occurred in June 2004 and March 2005, and a June 2009 Board decision denied multiple unrelated claims. 

The Veteran appeared at Travel Board hearings in September 2003 and September 2004.  The latter hearing was conducted as the earlier hearing was by a Veterans Law Judge who has since retired from the Board.  Transcripts are associated with the claims file.  



FINDINGS OF FACT

1.  The Veteran first developed cutaneous abscesses in November 1993, almost 17 months following separation from active service.  

2.  There is no relationship between the Veteran's current epidermal cysts and his military service.  

3.  The Veteran's osteoarthritis/degenerative joint disease in the bilateral ankles first manifested several years after separation from service; the Veteran's assertions of pain in service are not credible.    

4.  There is no relationship between the Veteran's current degenerative joint disease of the bilateral ankles and his military service.  



CONCLUSIONS OF LAW

1.  Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for degenerative joint disease of the bilateral ankles is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

The Veteran is represented by The American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate claims for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports and a Veterans Health Administration (VHA) advisory opinion.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for resolving the issue of etiology; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis-Skin

The Veteran in this case contends that he developed a skin disorder in active service.  Specifically, he alleges that he experiences a lymphatic disorder, which has resulted in swelling and the formation of abscesses in the bilateral axillae and groin.  The Veteran maintains that this condition was first noticed within 17 months of his discharge for service, and that it is due to his serving in the first Persian Gulf War.  Expressly, the Veteran asserts that toxins found in preventative medication taken during the war are responsible for his current abscesses.   

The Veteran was discharged from service in June 1992, and there are no records of complaints or treatment for a skin disorder while in service.  In fact, the Veteran does not allege that his disability began in service.  He has consistently reported to VA practitioners that his condition was first noticed in 1993, and post-service medical records indicate that he was first treated in November 1993, at which time he provided a 11/2-month history.  

There is a fairly consistent history of cutaneous abscesses since the initial post-service complain in 1993.  During a June 1994 VA examination, the Veteran was assessed as having a moderately inflamed right axilla of about 1cm in size, and a second swollen gland of 2cm was noted in the right groin.  A September 1997 VA examination determined that benign cutaneous abscesses were present.  

The Board, in a June 2009 remand, determined that a medical examination was necessary to determine if the Veteran's lymphatic abscess disorder was related to service.  In the report of a November 2009 VA examination, it was determined that cutaneous abscesses were present along with folliculitis, and that the condition first manifested in November 1993 (pursuant to medical records and the Veteran's own report).  At the time of this examination, the Veteran was being treated with oral antibiotics; however, there were no overt symptoms of the condition present during the physical examination.  The examiner noted that because the first manifestations were approximately 15 months after service discharge, it was not at least as likely as not that the condition began during active service.  

As the November 2009 remand did not address the Veteran's contentions with regard to environmental/pharmaceutical exposure, the Board dispatched the claim to the Veterans Health Administration (VHA) for an advisory medical opinion.  A report was returned from a Dr. Schneider, a dermatologist with the VA Medical Center in St. Albans, Queens, New York.  Dr. Schneider had reviewed the claims file thoroughly, and she provided in detail the history of the Veteran's skin complaints, which began after service in 1993.  In analyzing the medical evidence, Dr. Schneider noted that in November 1993, the Veteran had an "infected area" in the left axilla.  Although there were no microbiology reports prepared at that time, the VHA physician determined that the location and behavior of the cyst was consistent with a diagnosis of an epidermal inclusion cyst.  She went on to state that these cysts are very common in the general population, and that there is no medical literature which supports a higher incidence of the condition as a result of military service.  Dr. Schneider was clear in her determination that the condition began after service, and stated that there was no medical support of a linkage between pyridostigmine bromide pills (PB pills), taken by the Veteran as a precaution against possible nerve gas attacks, and the later occurrence of epidermal cysts.  

The Board must conclude that the preponderance of the evidence is against the Veteran's contentions.  Indeed, it is apparent by the medical opinions of record and by the Veteran's own admission that he first experienced epidermal cysts 15 months after discharge.  That is, the Veteran did not complain about any skin conditions while in service, and he did not allege that the skin disability began in service.  Instead, the Veteran contends that the cysts developed after service as a consequence of his time in the Gulf War.  The VHA physician has considered this, and has stated that epidermal cysts are quite common in the general population, and that there was no medical literature supporting a linkage between cyst disorder and any type of military service, Gulf War or otherwise.  Specifically, there was no medical support for the contention that the usage of PB pills causes the development of cysts.  

The Veteran, as a layperson, is competent to report on that which comes to him through his senses.  Moreover, the Board notes that under certain circumstances, a layperson is competent to identify a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  The determination of etiology of a cutaneous cyst disorder is something that is not a simple matter of observation, and special medical expertise is needed when addressing this complicated question.  As the Veteran does not have this expertise, his assertions as to etiology cannot be given much probative weight.  Conversely, as the Veteran is competent to report on when he first noticed irregularities in his skin, which is a simple observation, his report of having first noticed the skin cysts following service is highly probative.  Unfortunately, as the manifestations are over 15 months after his discharge, it is not supportive of the award of service connection.  

The opinion of the VHA physician and the 2009 VA examiner weigh against a finding of service connection.  The Veteran's report of the disorder's first occurring after service also is against his claim.  His contention of an in-service etiology is not competent given the complex nature of the medical issue involved (and therefore of limited probative weight).  As such, the Board concludes that the preponderance of the evidence of record is against a finding that epidermal cysts developed in service or that they were in any way related to service.  As this is the case, the claim of service connection must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis-Bilateral Ankles

The Veteran contends that he developed osteoarthritis in the ankles while in service.  He specifically alleges that he had pain in the ankles at service separation, and that his current osteoarthritis/degenerative joint disease began around that time.  

The service treatment records are negative for any specific complaints of ankle pain.  Indeed, at service separation in June 1992, although the Veteran indicated that he had painful or swollen joints, upon physical examination, he complained of back, knee, and shoulder pain, with an additional complaint of muscle cramping in the legs.  The ankles were not mentioned, and the Veteran was not shown to have a chronic disability at service.  In the objective portion of the separation examination, the Veteran's musculoskeletal system was found to be within normal limits.  

After service, the Veteran was afforded a VA examination in June 1993 for the purposes of assessing his general health.  In the associated report of this examination, there is no mention of any ankle abnormality, with bilateral tendonitis of the knees being the only diagnosed disability.  The Veteran had a second VA general examination in June 1994, and the ankles were found to be within normal limits upon examination.  It is noted that the Veteran reported having injured his ankles playing basketball in the same year as his examination, which is approximately 18 months to two years after his separation from service.  It is not until October 1997, when the Veteran was again afforded a VA examination, that bilateral degenerative joint disease in the ankles was diagnosed.  This is the earliest indication of a chronic disability in the ankles, and at that time, the VA examiner assessed the condition as being mild in nature and consistent with the age of the Veteran.  The diagnosis of degenerative joint disease was based off of radiographic studies conducted in September 1997.  

There have been relatively consistent complaints of ankle pain following the 1997 assessment, with VA outpatient records of August 2001 including radiographic studies showing a confirmation of degenerative changes in the ankles.  In June 2006, the Veteran was, yet again, afforded a VA examination which assessed the current level of disability in the bilateral ankles.  The diagnosis was early degenerative arthritis in both ankles.  With regard to etiology, the examiner did not make a specific report; however, he did note the Veteran's reports of having "sprained ankles several times" while in service.  It is indicated that the claims file was reviewed at the time of this assessment.  

The Veteran was most recently examined by VA in November 2009.  In the associated report, the examiner noted the in-service history, including the separation examination results which listed complaints of painful joints and a history of one visit to sick call for exertional pain.  The examiner then went on to confirm that the first diagnosis of degenerative joint disease was in 1997, with confirmation of the diagnosis in 2006.  The assessment made in this report was that the Veteran experienced mild degenerative joint disease in the bilateral ankles, even though the radiographic examination revealed no recurrent abnormalities.  The examiner stated that the Veteran was 41 years old, and that this disability was consistent with age-related changes.  It was determined that it was not at least as likely as not that the Veteran's degenerative changes were related to military service.  

As stated above, the Veteran reports experiencing pain in his ankles at service separation until the present.  Unfortunately, the Board notes some peculiarities in the evidentiary record which do not lend credence to those assertions.  Specifically, when the Veteran reported having joint pain in service, he complained of back, shoulder, knee, and other lower extremity symptoms, but did not mention having any problems with his ankles.  Shortly following separation, in 1993, the Veteran had no ankle complaints.  At a VA examination in June 1994, the Veteran reported having injured his ankles that year playing basketball, and although the ankles were clinically normal, he asserted that he had pain from that experience.  Lastly, although the 2006 VA examination asserts that the Veteran had numerous sprains in service, it must be noted that the service treatment records do not contain evidence of any treatment or complaints of this type of condition. 

It is noted that the Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board must find that the Veteran lacks credibility with regard to his assertions of ankle pain in service.

Indeed, the Board notes that the Veteran is competent to report on that which comes to him through his senses, and that the appreciation of pain in the ankles is something that, as a layperson, the Veteran may address.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report experiencing pain in service, the Board must find that he lacks credibility with such allegations in the current case.  Specifically, the Veteran's current allegations are inconsistent with the medical record in service and shortly following service.  That is, the record indicates that the Veteran had no complaints of ankle pain when he was seen by an in-service examiner with complaints of other musculoskeletal pain, that he was free of ankle complaint during a VA examination in 1993, and that there was an intervening basketball injury reported in 1994 as a source of ankle pain.  Given these findings, the Board is unable to concede that there has been pain present since service discharge, and must conclude that pain first manifest in 1994, which is over a year after the Veteran's discharge from service.  The first diagnosis of arthritis is in 1997, and it was determined to be age-related in nature.  The 2009 VA examination confirms that the Veteran's arthritis is related to his age, and specifically concludes, after a review of the pertinent service and post-service history, that it is not likely related to any incident of active military service.  

Given that the Veteran's assertions are not credible with regard to this issue, the only evidence that is both competent and credible is contained in the reports of medical examination.  This evidence weighs against the contentions of an in-service causal etiology.  As that is the case, the preponderance of the evidence is against the claim, and service connection must be denied.  There is no duty to apply the benefit of the doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a skin condition is denied.  

Entitlement to service connection for degenerative joint disease of the bilateral ankles is denied.  


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


